Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145445                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  ERIKA CUMMINGS,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                 SC: 145445
                                                                    COA: 303386
                                                                    Genesee CC: 09-092707-NO
  SETH LEWIS,
            Defendant-Appellant,
  and
  ROGELIO GERARDO VILLARREAL and
  CITY OF FLINT,
             Defendants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2013                    _________________________________________
           t0129                                                               Clerk